UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 01-33522 GULF WESTERN PETROLEUM CORPORATION (Name of small business issuer in its charter) Nevada 98-0489324 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4801 Woodway Drive, Suite 306W, Houston, Texas 77056 (Address of principal executive office) (Zip Code) Issuer’s telephone number (713) 355-7001 Securities registered pursuant to Section 12(b) of the Exchange Act: Common Stock, $.001 par value Not Applicable (Title of Class) (Name of exchange on which registered) Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, par value $.001 per share Check whether the issuer is not required to file reports pursuant to Section 13 of 15(d) of the Exchange Act.¨ Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes ¨No x The issuer’s revenues for the year ended August 31, 2007 were $-0-. The aggregate market value of the common stock, par value $.001 per share, held by non-affiliates of the issuer as of November 28, 2007, was approximately $8,123,059. As of November 28, 2007, there were outstanding 56,603,107 shares of common stock, par value $.001 per share, of the issuer. Transitional Small Business Disclosure Format.Yes ¨ No x TABLE OF CONTENTS Page PART I 1 Item 1. Description of Business 2 Item 2. Description of Property 17 Item 3. Legal Proceedings 18 Item 4. Submission of Matters to a Vote of Security Holders 18 PART II 19 Item 5. Market for Common Stock and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 19 Item 6. Plan of Operations 21 Item 7. Financial Statements 22 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 44 Item 8A. Controls and Procedures 45 Item 8B. Other Information 45 PART III 46 Item 9. Directors and Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act 46 Item 10. Executive Compensation 48 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 50 Item 12. Certain Relationships and Related Transactions and Director Independence 51 Item 13. Exhibits 53 Item 14. Principal Accountant Fees and Services 55 Table of Contents PART I Forward Looking Statements We caution readers that certain important factors (including without limitation those set forth below) may affect our actual results and could cause such results to differ materially from any forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), made herein.We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and are including this statement for purposes of complying with those safe-harbor provisions.You should not rely on forward-looking statements in this Form 10-KSB.Forward-looking statements are based on current management expectations that involve risks and uncertainties that may result in such expectations not being realized.Without limiting the generality of the foregoing, words such as “may,” “expect,” “believe,” “plan,” “anticipate,” “intend,” “could,” “estimate” or “continue” are intended to identify forward-looking statements.These statements are based on our beliefs as well as assumptions we have made using information currently available to it.Some, but not all, of the factors that may cause these differences include those discussed in “Risk Factors.” In particular, this Form 10-KSB contains forward-looking statements pertaining to the following: · oil and natural gas production levels; · capital expenditure programs; · the estimated quantity of oil and natural gas reserves; · projections of market prices and costs; · supply and demand for oil and natural gas; · expectations regarding the ability to raise capital and to continually add to reserves through acquisitions, exploration and development; · treatment under governmental regulatory regimes; · drilling plans; and · oil and gas reserve life. The actual results could differ materially from those anticipated in these forward-looking statements as a result of the risk factors set forth below and elsewhere in this Form 10-KSB: · our ability to continue as a going concern; · our limited history of operations; · our need for additional funding; · volatility in market prices for oil and natural gas; · liabilities inherent in oil and natural gas operations; · uncertainties associated with estimating oil and natural gas reserves; · competition for, among other things, capital, acquisitions of reserves, undeveloped lands and skilled personnel; · incorrect assessments of the value of acquisitions; · geological, technical, drilling and processing problems; · fluctuations in foreign exchange or interest rates and stock market volatility; and · the other factors discussed under “Risk Factors.” These factors should not be considered exhaustive. These forward-looking statements are made as of the date of this Form 10-KSB and we assume no obligation to update such forward-looking statements or to update the reasons why actual results could differ materially from those anticipated in such forward-looking statements. 1 Table of Contents Item 1. Description of Business Corporate History We were incorporated in the State of Nevada on February 21, 2006 as Georgia Exploration, Inc., a Vancouver, Canada based mineral resource exploration company with interests in 14 non-oil and gas mineral claims in British Columbia.On January 3, 2007, we consummated a reverse merger with Wharton Resources Corp. (“Wharton” or “Wharton Corp.”).The merger resulted in a change in control of us with Wharton’s former stockholders holding approximately 71.4% of the then issued and outstanding shares of our common stock.On March 8, 2007, we changed our name to Gulf Western Petroleum Corporation. General Overview We are engaged in the acquisition, exploration and development of oil and natural gas reserves in the United States.Upon completion of our reverse merger, Wharton’s oil and gas interests and reserves became our primary assets and our core business became the exploration and development of domestic oil and natural gas reserves in the United States. We currently hold oil and gas lease interests in Texas, Kansas and Kentucky.We are actively engaged in the drilling of Frio formation wells in Dewitt and Lavaca County, Texas.We also hold proved undeveloped reserves in Wharton County, Texas, and we are engaged in a natural gas supply and gas gathering system development project in Southeast Kansas.We hold oil and gas lease interests in Kentucky that are exploratory in nature. We hope to establish commercial levels of production from our Texas Shamrock and Brushy Creek Project wells in Dewitt and Lavaca County, Texas during 2008.We are actively pursuing financing options to initiate the drilling of our proved undeveloped natural gas and oil reserves in our Oakcrest Prospect located in Wharton County, Texas. Principal Properties Oakcrest Prospect (Wilcox Formation), Wharton County, Texas Our Oakcrest Prospect is located in south central Texas, approximately 75 miles southwest of Houston, Texas.We hold oil and gas lease interests in approximately 866 acres with a working interest of 95.75%.The main target of hydrocarbon production is the Wilcox formation, with secondary targets for the Oakcrest Prospect being the Frio and Yegua formations that will be traversed while in route to the Wilcox formation during drilling. The lease acreage is adjacent to and lies immediately to the north-east of the existing Southwest Bonus Field.The prospect is located in the central Gulf Coast Plain on the east side of the San Marcos Arch in Wharton County, Texas.All Wilcox fields in the Gulf Coast Plain are fault-bounded and produce from simple, normal fault-bounded anticlines.The Wilcox formation is Eocene-age and is found at a depth of approximately 11,000 to 12,500 feet.A combination of aeromagnetic surveys and well control had originally defined the structure of the Oakcrest Prospect.Through 2-D seismic data reprocessing and reinterpretation, two large normal faults that were previously identified were confirmed together with two smaller possible faults. Initial production in the Southwest Bonus Field commenced in August 1998 with the Obenhaus Gas Unit which to date has yielded total production of approximately 4,206 MMcf.We do not hold interests in the Southwest Bonus Field, however in connection with the reserve evaluation of the Oakcrest Prospect, we acquired data for sixty one (61) Wilcox formation producing wells, located in the Southwest Bonus Field, that we evaluated to ascertain their estimated ultimate recoveries.Production data through June 2007 was obtained and evaluated to develop decline curve analysis for each well in order to forecast remaining and ultimate reserves for wells that are currently producing.For wells that were no longer producing, the cumulative natural gas and oil production were used to develop ultimate recoveries.Median recovery from the Southwest Bonus Field offset producing wells is approximately 2,436 MMcf and 73,100 barrels ofoil per well. Production forecasts for the Oakcrest Prospect locations was derived based on the historical behavior of the Wilcox formation offset wells in the Southwest Bonus Field.Based on the production behavior of the offset wells, the initial gas production rate for the Oakcrest wells was plotted to be 15,000 Mcf per day with an initial decline rate of 90% per year, and a hyperbolic exponent of 0.8. We engaged MHA Petroleum Consultants, Inc. (“MHA”) to make a technical evaluation our Oakcrest Prospect natural gas and oil reserves, and to formulate estimates of the proved reserves and income attributable to our interests in the prospect.In MHA’s evaluation of the Oakcrest Prospect, 17 potential well locations were identified.Two well locations contain reserves categorized as proved reserves.A summary of the results of MHA’s technical evaluation of oil and natural gasreserves categorized as proved as of September 1, 2007, together with the net undiscounted cash flows, discounted future cash flows at a 10.0% discount rate (“PV10”) on a before and after tax basis are as follows: 2 Table of Contents Summary of Oil and Natural Gas Reserves (Dated as of September 1, 2007) (Prepared with Constant Prices) Oil Natural Gas Gross (MBBL) Net (MBBL) Gross (MMCF) Net (MMCF) Total Proved Reserves 146.2 106.7 4,872 3,308 Cash Flows and PV 10 Proved Reserves Before (“BFIT”) and After (“AFIT”) Income Taxes (Discounted at 10%) BFIT (in thousands) AFIT (in thousands) Future net revenue $ 28,610 $ 28,610 Future operating costs 3,256 3,256 Future income taxes - 2,604 Operating cash flow $ 25,354 $ 22,750 Capital investment 8,693 8,693 Undiscounted future net cash flow $ 16,661 $ 14,057 Discounted PV10 cash flow $ 13,066 $ 11,168 The economics and cash flows presented in the above table are based on our 95.75% working interest and 73.0% net revenue interest in the Oakcrest Prospect.The constant prices used in calculating the information provided in the above table were West Texas Intermediate (“WTI”) of $73.19 per barrel (with a wellhead netback of $68.19 to us) and Henry Hub natural gas price of $7.00 per million cubic feet (with a wellhead netback of $6.45 per Mcf to us). Estimated capital expenditures to drill and complete a well is approximately $4.4 million based on current rig rates, casing prices, sub-surface and surface equipment, and other ancillary services and materials required to drill and complete a Wilcox formation well. Our plan of operation for the Oakcrest Prospect is to construct the required drilling location, to spud the initial Wilcox formation well in January 2008. A second well also targeting reserves identified as proved undeveloped is scheduled to spud immediately following the completion of the initial well.Upon the drilling of the first and second Wilcox wells, we will make further technical evaluations to ascertain whether reserves originally categorized as probable have shifted to proved reserves with further data assembled through the drilling of these Wilcox wells.If successful, we plan to drill a third Wilcox formation well during 2008 leveraging off the information acquired from the first two wells. Texas Shamrock and Brushy Creek Projects (Frio Formation), Dewitt and Lavaca Counties, Texas Our Texas Frio formation wells that comprise our Shamrock and Brushy Creek Projects are our first wells to commence commercial production with the first well, the Pope No. 1 (Brushy Creek V), going on line in November 2007.In our Frio initiative, we are participating in the drilling of a minimum of twelve Frio-age natural gas wells located in Dewitt and Lavaca Counties, Texas.All twelve wells have been identified through newly acquired 3-D seismic data.Frio-age sediments lie below the Anahuac Shale, a detachment zone within the Post Isabel Fold Belt.The Shamrock Project in Dewitt County consists of five Frio wells drilled in 2007, and our participation in the Brushy Creek Project consists of non-operated interests in seven Frio wells located in Lavaca County, Texas. 3 Table of Contents Shamrock Project The Shamrock Project is a five well drilling program located in Dewitt County, Texas that is targeting Frio-age natural gas reserves that have been identified through 3-D seismic. Frio-age wells have proven to be prolific natural gas producers throughout the Texas Gulf Coast region.Typical Frio wells produce at approximately 200 to 250 Mcf per day with estimated total recoverable reserves of approximately 500 MMcf.The target formation is the Jameson sand with total well depth at approximately 3200 feet.The five wells drilled and completed in the Shamrock Project are the Polinard-Lee No. 1, the Miller-Thomas No. 1, the Bushmill No. 1, the Red Breast No. 1 and the Michael Collins No. 1.All five wells had flow rates during test of 310 – 325 Mcf per day.We hold an average 65.0% working interest and 45.5% net revenue interest in the wells. Our plan of operation for the Shamrock Project is to finish the interconnection of the wells and to effect commercial production creating operating cash flows to us. Brushy Creek Project The Brushy Creek Project is a 3-D seismic controlled project situated in the prolific Oligocene Frio oil and natural gas trend located in the lower Texas Gulf Coast.The Brushy Creek Project was initiated in 2005, and to date has been successful in ten out of ten wells.The first ten wells resulted in six Frio discoveries, three Miocenen discoveries and one Yegua completion.These ten new wells entail drilling that targets several high quality amplitude anomalies similar to those that have proven to be productive in the previous drilling.We currently hold interests in seven Brushy Creek Project wells, and are evaluating the participation in three additional Frio wells scheduled for drilling.Our average working and net revenue interests in the existing seven drilled wells is 34.4% and 24.9%, respectively. The seven wells drilled and completed during 2007 that we hold interests in are the Goodrich-Toyah No. 1, Nichol’s No. 1, Pope No. 1, Goodrich-Deleplain No. 1, Goodrich-Poindexter No. 1, O’Neal Smith No. 1 and the Williams No. 6.These wells are in various stages of testing and interconnection. Our plan of operation is to complete testing and interconnection of the seven existing Brushy Creek Frio wells, and to evaluate our further participation in the Brushy Creek Project. Mound Branch Reserve and Infrastructure Development Project, Elk County, Kansas On January 30, 2007 we purchased Orbit Energy, LLC’s (“Orbit”) working and net revenue interests in approximately 8,800 gross acres located in Elk County, Kansas together with its interests in certain drilled wells and associated equipment (the “Mound Branch Project”).Orbit is owned by CodeAmerica Investments, LLC, for which Wm. Milton Cox, our Chairman and CEO, is the Managing Member, and Paragon Capital, LLC for which Bassam Nastat, our President and a Director, serves as Manager. The purchase price totaled $6.8 million, and consideration paid to Orbit was comprised of: a) $760,947 of funds that we advanced to Orbit for testing and evaluation of the existing well bores, reservoir formations and associated lease acreage; b) a thirty-six month $2.0 million 10% convertible note with principal due at maturity; and c) 4,039,053 shares of our common stock with a fair value of $1.00 per common share at the time of issuance, subject to a true up upon receipt of an independent report assessing the fair value of the assets acquired at no less than the purchase price of $6.8 million.Should the valuation be less than the $6.8 million purchase price then the number of shares released to Orbit on January 30, 2008, the one-year anniversary of the purchase from Orbit, will be ratably reduced for the lower valuation and shares will be returned to treasury. The Mound Branch Project is a natural gas reserve and gathering system development project of existing and after acquired oil and gas lease acreage, and existing wellbores previously drilled by Orbit and its working interest partners.The Mound Branch Project consists of a three year drilling program to drill fifty wells per year and for the construction of a 15-mile low pressure gathering system.The required gathering system would have design capacity of 8,000 Mcf per day, and is necessary for the delivery of existing and expected prospective well head production into the interstate natural gas pipeline grid in Kansas.Orbit serves as the operator of the Mound Branch Project. The Mound Branch natural gas reserves cover Cherokee Group clastic rocks over Mississippian limestones. Depth to the Mississippian basement in the Cherokee Group ranges from 0 feet at outcrops in the extreme southeastern corner of Kansas to more than 2,500 feet (762 m) in Elk and Chautauqua Counties as the Mississippian and Cherokee Group rocks gradually dip to the west and southwest.The majority of wells are expected to produce from the Mulky and Summit coals at approximately 1,600 feet depth, with upside potential in the Mississippi Limestone, and Arbuckle sections at approximately 2,200
